                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                               KNOXVILLE DIVISION


JOSEPH D. ROBINSON, individually as Father
and Legal Guardian of the Minor Child
E.R.; and
BRANDY T. ROBINSON, individually as Mother                        Docket No.:_____________
and Legal Guardian of the Minor Child E.R., and
as next of friends of E.R, a Minor Child,
                                                                  JURY DEMANDED
       Plaintiffs,
vs.

ALCOA CITY SCHOOLS BOARD OF EDUCATION
d/b/a ALCOA CITY SCHOOLS;
DR. BRIAN BELL, Individually and as Director of
Alcoa City Schools;
MICHELLE KNIGHT, Individually and as Principal of
Alcoa Intermediate School; SCOTT PORTER, Individually
And as Principal of Alcoa Middle School; JOSH STEPHENS
Individually and as Athletic Director of Alcoa City Schools;
And BRIAN GOSSETT, Individually and as an Employee of
Alcoa City Schools,

            Defendants.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

       Comes the Plaintiffs, by and through counsel, and for their causes of actions against the

Defendants, state as follows:

                                    I.   INTRODUCTION

       1.      The minor Plaintiff, E.R., joined by his parents and next of friends, Joseph D.

Robinson and Brandy T. Robinson, bring this action and seek recovery for the damages E.R. has

suffered as a result of Defendants' violations of the Education Amendments of 1972 (Title IX),


                                               1

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 1 of 20 PageID #: 1
42 U.S.C. § 1983, and other federal and state laws described in this Complaint. Plaintiffs also

seeks punitive damages in an amount sufficient to deter Defendants from violating others' rights

in the future.

                              II.    JURISDICTION AND VENUE

        2.       This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§ 1331 because this litigation involves matters of federal law, specifically claims made under the

Education Amendments of 1972 (Title IX), 20 U.S.C § 1681 et seq., and the Fourteenth

Amendment to the United States Constitution under 42 U.S.C. § 1983.

        3.       This Court has supplemental jurisdiction over the state law claims alleged herein

pursuant to 28 U.S.C. § 1367, as it forms part of the same case or controversy stemming from the

allegations that form the basis of the federal claims.

        4.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391, as all relevant facts

giving rise to this case and damages sustained by Plaintiff occurred in Blount County, Tennessee,

which is a part of the United States District Court for the Eastern District of Tennessee.

                                         III.    PARTIES

        5.       The preceding allegations 1-4 are incorporated herein by reference.

        6.       Plaintiff E.R. is a minor citizen and resident of Blount County, Tennessee.

        7.       Joseph D. Robinson and Brandy T. Robinson are adult citizens and residents of

Blount County, Tennessee and are the natural parents and next of friends of E.R.

        8.       Defendant Alcoa City Board of Education d/b/a ACS, (“ACBE” or “ACS”) is a

government entity organized to operate, manage, and control public schools, including Alcoa

Intermediate School (“AIS”) and Alcoa Middle School (“AMS”), in Blount County, Tennessee.



                                                  2

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 2 of 20 PageID #: 2
Service of process may be affected on John E. Owings, Attorney for the Alcoa City Board of

Education and Alcoa City Schools, at 800 Riverview Tower, 900 S. Gay Street, Knoxville, TN

37902-1800.

       9.     Defendant ACBE is a recipient of federal funds within the meaning of 20 U.S.C.

§ 168l(a).

       10.    Defendant Dr. Brian Bell is a resident of Blount County, Tennessee, and at all

relevant times was the Director of ACS and employed by and in the course and scope of this

employment with Defendant ACBE. Service of process may be affected on John E. Owings,

Attorney for the Alcoa City Board of Education and Alcoa City Schools, at 800 Riverview

Tower, 900 S. Gay Street , Knoxville, TN 37902-1800.

       11.    Defendant Michelle Knight is a resident of Blount County, Tennessee, and at all

relevant times was the Principal of AIS and employed by and in the course and scope of her

employment with Defendant ACBE. Service of process may be affected on John E. Owings,

Attorney for the Alcoa City Board of Education and Alcoa City Schools, at 800 Riverview

Tower, 900 S. Gay Street, Knoxville, TN 37902-1800.

       12.    Defendant Scott Porter is a resident of Blount County, Tennessee, and at all

relevant times was the Principal of AMS and employed by and in the course and scope of his

employment with Defendant ACBE. Service of process may be affected on John E. Owings,

Attorney for the Alcoa City Board of Education and Alcoa City Schools, at 800 Riverview

Tower, 900 S. Gay Street, Knoxville, TN 37902-1800.

       13.    Defendant Josh Stephens is a resident of Blount County, Tennessee, and at all

relevant times was the Athletic Director of ACS and employed by and in the course and scope of



                                              3

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 3 of 20 PageID #: 3
his employment with Defendant ACBE. Service of process may be affected on John E. Owings,

Attorney for the Alcoa City Board of Education and Alcoa City Schools, at 800 Riverview

Tower, 900 S. Gay Street, Knoxville, TN 37902-1800.

       14.     Defendant Brian Gossett is a resident of Blount County, Tennessee, and at all

relevant times was the Head Coach of the ACS boys' wrestling team and employed by and in the

course and scope of his employment with Defendant ACBE. Service of process may be affected

on John E. Owings, Attorney for the Alcoa City Board of Education and Alcoa City Schools, at

800 Riverview Tower, 900 S. Gay Street, Knoxville, TN 37902-1800.

                                         IV.     FACTS

       15.     The preceding allegations 1-14 are incorporated herein by reference.

       16.     There is a documented history of a lack of supervision in the AMS Gym. Due to

the staggering of dismissal times for the intermediate, middle, and high schools, there is a period

of approximately 45 minutes where students, ranging from 8-17 years of age, are together and

unsupervised in an environment normally designated for wrestling practice.

       17.     Parents and at least one ACS school employee have previously expressed

concerns to ACS about lack of supervision. This is documented via emails, and orally to various

ACS teachers, coaches, and administrators. In fact, one ACS coach responded to a parent’s

concerns by saying, “If you have an issue (with respect to supervision), then you come

supervise.” Which that parent did for approximately 2 ½ months.

       18.     It is known internally that Defendant Dr. Bell routinely admonishes ACS staff to

supervise students at all times.

       19.     The history and pattern of lack of supervision of the AMS gym is not disputable.



                                                4

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 4 of 20 PageID #: 4
       20.      On January 11, 2018 at approximately 3:30 p.m., E.R. was in the AMS Gym,

unsupervised, with students appearing to be ages ranging from (7-8) years of age to at least (16)

years of age.

       21.      At approximately 3:41 p.m., E.R., was wrestled down by two older boys,

restrained and assaulted. Immediately following he called his mother Brandy T. Robinson and

law enforcement arrived on the scene.

       22.      E.R. was taken to the New Hope Blount County Children’s Advocacy Center

(“CAC”) where he gave a detailed forensic interview. He reported the following:

       a.       Being physically wrestled down against his will;

       b.       Unable to fight off the attackers;

       c.       His penis and testicles being pinched and pulled;

       d.       Repeated attempts being made to pull his pants down;

       e.       His rectum attempted to be penetrated; (he reports his clothes were not removed,

                however, he also reports significant pain to his rectum); it is unclear if his pants

                were removed and whether he was actually penetrated.

       f.       One attacker “tea bags” him or put his genitals in E.R.’s mouth area;

       g.       One attacker simulates a sex act from behind on multiple occasions;

       h.       E.R. reports being elbowed and “body slammed” repeatedly;

       i.       E.R. reports hearing “come on, let’s rape him.”;

       j.       E.R. reports hearing laughter;

       k.       Upon being released, he runs out of the area and calls his mother.

       l.       E.R. stated to his parents that he could no longer participate in wrestling due to



                                                     5

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 5 of 20 PageID #: 5
               the assault and was taken to the school to return his wrestling uniform and notify

               the coaches of his intent to quit the team;

       m.      Coach Gossett reportedly thanked (E.R.), and an assistant coach also present

               then said “that reminds me, we need to get L.W. (one of the attackers) a new

               uniform.”

       23.     All of the above described assault is supported in the entirety by video evidence;

however, a copy of which has been denied to the Plaintiffs despite the repeated requests to the

Alcoa Police Department and ACS attorney.

       24.     Further investigation reveals that E.R. has been subject to bullying previously by

one of the attackers while at ACS. That bullying was reported to ACS School Officials. No

action was ever taken by the ACS.

       25.     According to the AMS Student Handbook, the school’s Bullying Policy is as

follows:

                                   NO-BULLYING PROGRAM
               The overall goal of AMS is to empower students to report bullying behaviors.
       A student is being bullied when he or she is exposed, repeatedly and over time, to
       negative actions. Our school staff will intervene and issue consequences for bullying
       behaviors that have been reported. Students who bully will receive appropriate
       consequences to help them realize that bullying behavior is not appropriate and will not
       be tolerated at school.

       26.     E.R.’s attackers did not face any consequences for any prior bullying nor for the

immediately reported bullying and sexual harassment of E.R. In fact, the very day of the incident

the Defendants allowed the students to participate in a wrestling match.

       27.     The Alcoa City Board of Education’s Policy Manual also addresses Harassment

and Bullying under Section 6.304 as follows:



                                                 6

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 6 of 20 PageID #: 6
      The Alcoa City Board of Education has determined that a safe, civil, and supportive
      environment in school is necessary for students to learn and achieve high academic
      standards. In order to maintain that environment, acts of bullying, cyber-bullying,
      discrimination, harassment, hazing or any other victimization of students, based on any
      actual or perceived traits or characteristics, are prohibited.

      This policy shall be disseminated annually to all school staff, students, and parents. This
      policy shall cover employees, employees' behaviors, students and students' behaviors
      while on school property, at any school-sponsored activity, on school-provided
      equipment or transportation, or at any official school bus stop. If the act takes place off
      school property or outside of a school-sponsored activity, this policy is in effect if the
      conduct is directed specifically at a student or students and has the effect of creating a
      hostile educational environment or otherwise creating a substantial disruption to the
      education environment or learning process.

      Building administrators are responsible for educating and training their respective staff
      and students as to the definition and recognition of violations of this policy.

      DEFINITIONS
      Bullying/Intimidation/Harassment - An act that substantially interferes with a student’s
      educational benefits, opportunities, or performance, and the act has the effect of:

             •       Physically harming a student or damaging a student’s property;
             •       Knowingly placing a student or students in reasonable fear of physical
                     harm to the
                     student or damage to the student’s property;
             •       Causing emotional distress to a student or students; or
             •       Creating a hostile educational environment.

      Bullying, intimidation, or harassment may also be unwelcome conduct based on a
      protected class (race, nationality, origin, color, gender, age, disability, religion) that is
      severe, pervasive, or persistent and creates a hostile environment.

      Cyber-bullying - A form of bullying undertaken through the use of electronic devices.
      Electronic devices include, but are not limited to, telephones, cellular phones or other
      wireless telecommunication devices, text messaging, emails, social networking sites,
      instant messaging, videos, web sites or fake profiles.

      Hazing - An intentional or reckless act by a student or group of students that is directed
      against any other student(s) that endangers the mental or physical health or safety of the
      student(s) or that induces or coerces a student to endanger his/her mental or physical
      health or safety. Coaches and other employees of the school district shall not encourage,
      permit, condone or tolerate hazing activities.



                                               7

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 7 of 20 PageID #: 7
      “Hazing” does not include customary athletic events or similar contest or competitions
      and is limited to those actions taken and situations created in connection with initiation
      into or affiliation with any organization.

      COMPLAINTS AND INVESTIGATIONS
      Alleged victims of the above-referenced offenses shall report these incidents immediately
      to a teacher, counselor or building administrator. All school employees are required to
      report alleged violations of this policy to the principal/designee. All other members of the
      school community, including students, parents, volunteers, and visitors, are encouraged
      to report any act that may be a violation of this policy.

      While reports may be made anonymously, an individual's need for confidentiality must
      be balanced with obligations to cooperate with police investigations or legal proceedings,
      to provide due process to the accused, to conduct a thorough investigation or to take
      necessary actions to resolve a complaint, and the identity of parties and witnesses may be
      disclosed in appropriate circumstances to individuals with a need to know.

      The principal/designee at each school shall be responsible for investigating and resolving
      complaints. The principal/designee is responsible for determining whether an alleged act
      constitutes a violation of this policy, and such act shall be held to violate this policy when
      it meets one of the following conditions:

      It places the student in reasonable fear or harm for the student’s person or property;

      It has a substantially detrimental effect on the student’s physical or mental health;

      It has the effect of substantially interfering with the student’s academic performance; or

      It has the effect of substantially interfering with the student’s ability to participate in or
      benefit from the services, activities, or privileges provided by a school.

      Upon the determination of a violation, the principal/designee shall conduct a prompt,
      thorough, and complete investigation of each alleged incident. Within the parameters of
      the federal Family Educational Rights and Privacy Act (FERPA) at 20 U.S.C. § 1232g, a
      written report on the investigation will be delivered to the parents of the complainant,
      parents of the accused students and to the Director of Schools.

      RESPONSE AND PREVENTION
      School administrators shall consider the nature and circumstances of the incident, the age
      of the violator, the degree of harm, previous incidences or patterns of behavior, or any
      other factors, as appropriate to properly respond to each situation.

      A substantiated charge against an employee shall result in disciplinary action up to and
      including termination. A substantiated charge against a student may result in corrective or
      disciplinary action up to and including suspension.

                                                8

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 8 of 20 PageID #: 8
        An employee disciplined for violation of this policy may appeal the decision by
        contacting the Federal Rights Coordinator. Any student disciplined for violation of this
        policy may appeal the decision in accordance with disciplinary policies and procedures.

        REPORTS
        When a complaint is filed alleging a violation of this policy where there is physical harm
        or the threat of ​physical harm to a student or a student's property, the principal/designee
        of each middle school, junior ​high school, or high school shall report the findings and any
        disciplinary actions taken to the director of schools and the chair of the board of
        education.

        By July 1 of each year, the director of schools/designee shall prepare a report of all of the
        bullying cases brought to the attention of school officials during the prior academic year.
        The report shall also indicate how the cases were resolved and/or the reasons they are still
        pending. This report shall be presented to the board of education at its regular July
        meeting, and it shall be submitted to the state department of education by August 1.

        The director of schools shall develop forms and procedures to ensure compliance with the
        requirements of this policy and TCA 49-6-1016.

        RETALIATION AND FALSE ACCUSATIONS
        Retaliation against any person who reports or assists in any investigation of an act alleged
        in this policy is prohibited. The consequences and appropriate remedial action for a
        person who engages in retaliation shall be determined by the administrator after
        consideration of the nature, severity, and circumstances of the act.

        False accusations accusing another person of having committed an act prohibited under
        this policy are prohibited. The consequences and appropriate remedial action for a person
        found to have falsely accused another may range from positive behavioral interventions
        up to and including suspension and expulsion.

28.     No actions were taken by Defendants to investigate or reconcile the acts complained

herein in accordance with the stated written procedures in the harassment and anti-bullying

policies.



                                                 9

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 9 of 20 PageID #: 9
        29.     Alcoa Police Department Detective Kris Sanders led the investigation by the

 Alcoa Police Department and confirmed to Plaintiffs that the statement given by E.R. is

 supported by video evidence. ​ Moreover, Detective Sanders advised Plaintiffs to retain counsel.

        30.     On February 5, 2018, Plaintiffs counsel was permitted to view the surveillance

 video at the office of Detective Sanders.

        31.     Detective Sanders advised that he attempted to take the statement of one attacker,

 and it appeared they retained legal counsel and declined to cooperate with the investigation.

        32.     Detective Sanders further advised hat he was attempting to speak to the other

 student involved; and would contact all students to determine what was witnessed.

        33.     Detective Sanders reported that “the Coach has stated that he saw the video and

 that nothing occurred and that there is nothing to worry about.”

        34.     Following the incident, E.R. reported difficulty sleeping, increased anxiety, and

 did not want to attend school. He also requested to do his work in the Principal’s office as he was

 once allowed to do so when he received a black eye at school.

        35.     Most troubling, E.R. exhibited signs of victimization following the attack, asking

 if this was his fault and self defeating propensities which was addressed with a therapist.

        36.     E.R. has five younger siblings and the family reports that this has affected all of

 them with increased anxiety and stress. E.R.’s parents have suffered increased stress and

 anxieties in efforting to provide proper support for E.R. and maintaining the familial balance.

        37.     Detective Sanders initially advised that he would complete his investigation and

 refer the matter to the District Attorney’s Office for prosecution. As of this filing, the status of

 the investigation is unknown by Plaintiffs.



                                                 10

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 10 of 20 PageID #: 10
         38.      On February 13, 2018, undersigned requested by letter to Detective Sanders a

 copy of the surveillance video and CAC Statement.

         39.      On February 13, 2018, undersigned requested E.R.’s forensic interview from

 Ms. Christina Copland with the CAC.

         40.      On February 14, 2018, Detective Sanders advised Plaintiffs that because the case

 was still open and active that the video would not be released to him or the family until the

 investigation is closed; that is the department’s normal procedure. Detective Sanders offered the

 opportunity for the family to schedule an appointment to view the video at the police department

 if they wished to do so, but it would not be released. He again advised that the results of the

 investigation would be presented to Blount County Assistant District Attorney Ashley Salem at

 its conclusion, and she would make the determination as to whether or not criminal charges

 would be filed.

         41.      On February 16, 2018, undersigned was advised by letter from City/School

 Attorney John E. Owings of Owings, Wilson & Coleman that he was general counsel for

 Defendants ACBE and ACS ​and the Alcoa City Police Department and to direct all

 communications to him.1

         42.      On February 16, 2018, undersigned spoke with City/School Attorney Owings by

 phone. Undersigned followed-up the phone call by letter to request and address the following:

               a. That the surveillance video of the incident be submitted to forensic analysis to
                  enhance the images for clarity.
               b. Advised that one of the individuals involved confronted one of E.R.’s older
                  brothers in the school parking lot asking “If his parents had a problem with him.”


 1
   It should be noted that the apparent conflict of interest between the Owings Firm represents and advises
 the Alcoa City Police Department, and was so doing in this investigation, also represents the Alcoa City
 Schools, who would be responsible if wrongdoing were found by the investigation, may rise to additional
 legal claims against the Alcoa City Police Department.
                                                    11

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 11 of 20 PageID #: 11
                  Undersigned requested that ACS take the steps they deem necessary to not place
                  any student at risk as this matter unfolds.
               c. Advised that E.R. is in therapy and exhibiting behaviors consistent with trauma.
                  Undersigned asked that ACS take appropriate measures to ensure that he is not
                  experiencing any further issues while at school and with any students. It was
                  further requested that E.R. be given a specific person as a resource that he can go
                  to while at school if he experienced any problems.
               d. Advised that is common knowledge that the auxiliary gym is often unsupervised
                  and hoped that measures were being taken to ensure that the issue is remedied.

         43.      On February 27, 2018, undersigned sent a letter to Detective Sanders to inquire

 the status of the investigation.

         44.      On February 27, 2018, undersigned’s paralegal spoke with Counsel for the CAC,

 Ms. Amy Smith. Attorney Smith advised the following:

               a. She could not provide a copy of the video becaused the matter is still under
                  criminal investigation;
               b. Ms. Copland stated that she was told by APD that the investigation was for all
                  intents and purposes “over”, but it had not been made official yet.
               c. It was Ms. Smith’s understanding that they would not be moving forward with
                  prosecution.

         45.      On February 28, 2018, undersigned requested from City/School Attorney Owings

 a copy of the surveillance video and the CAC Statement pursuant to TCA 37-1-605(d)(2).

         46.      On March 1, 2018, undersigned sent City/School Attorney Owings a letter

 addressing the following:

               a. In E.R.’s therapy session of the same date, he was extremely emotional,
                  distraught, and reported tremendous anxiety indicated that he has had negative
                  thoughts towards himself. Undersigned was ensuring the appropriate steps with
                  mental health experts to address the situation were taken.
               b. E.R. be provided someone be designated as a safe place for him to go to if the
                  need arose at school. Vice Principal Bledsoe was E.R.’s request. This was initially
                  requested in the February 16, 2017 and had not been acknowledged by ACS.
               c. E.R. reported that another student A.T. told E.R. that “there was a video” and
                  “nothing happened”, and he was “making stuff up”.




                                                   12

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 12 of 20 PageID #: 12
        47.      On March 1, 2018, City/School Attorney Owings advised undersigned as follows:

              a. The APD investigation was ongoing and they were informed it had not concluded;
              b. ACS agreed that Principal Bledsoe could be E.R.’s safe place person to go to
                 when the need arise;
              c. The matter had been turned over to the DA’s office for further investigation or
                 prosecution.

        48.      On March 7, 2018, City/School Attorney Owings and his law partner, Attorney

 Shelly Wilson advised undesigned by joint letter the following:

              a. Neither ACS or APD would be providing the video or CAC statement;
              b. The APD investigation was ongoing and they were informed it had not concluded.
              c. City/School Attorney Owings referred undersigned to Attorney Shelly Wilson as
                 counsel for APD and to direct all further communication in relation to this matter
                 to her.
              d. Undersigned’s record request for the surveillance video was denied.
              e. That undersigned must request the CAC Statement from DCS.

        49.      On March 14, 2018, undersigned requested by letter to CAC Attorney Amy Smith

 to preserve the January 11, 2018 forensic interview video recording.

        50.      On March 14, 2018, undersigned wrote to City/School Attorney Owings to

 confirm his clients ACS and APD would not intentionally, accidentally, or otherwise, destroy or

 cause to be lost, the surveillance video of the alleged assault.

        51.      As of this filing, nearly one year later, the Plaintiffs have not been advised of the

 status of the APD investigation by Attorney Owings or Wilson.

        52.      As of this filing, Plaintiffs have not been made aware of any independent internal

 investigation by Defendant ACS. In fact, as of this filing, Plaintiffs have received no information

 or communications from anyone associated with the City of Alcoa School System or Police

 Department since March 7, 2018.




                                                  13

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 13 of 20 PageID #: 13
                                  V. ​CAUSES OF ACTION

    COUNT I:       Violation of the Educational Amendments of 1972 (Title IX), 20 U.S.C.
                                         § 1981,​ et seq.
                                      (School Defendant)

         53.    The preceding allegations 1-52 are incorporated herein by reference.

         54.    Defendant ACBE receives federal funding under Title IX of the Educational

 Amendments of 1972, 10 U.S.C. 1681(a).

         55.    Defendant ACBE failed to supervise school property, specifically, Defendants

 failed to address and provide supervision in the area of the gym that has a documented history of

 parent concerns due to the lack of supervision.

         56.    E.R. was a victim of student-on-student sexual assault and harassment prohibited

 by 20 U.S.C. 1681.

         57.    The sexual harassment suffered by E.R. was severe pervasive and objectively

 offensive.

         58.    The sexual harassment suffered by E.R. created a hostile environment at ACS.

         59.    The sexual harassment deprived E.R. of the educational opportunities provided by

 ACBE.

         60.    Defendant ACBE, through its Director, Dr. Brian Bell, Principal Michelle Knight,

 Principal Scott Porter, Athletic Director Josh Stephens and its employee Brian Gossett, had

 constructive and actual knowledge of the harassment suffered by E.R.

         61.    Defendant Bell and Defendant Knight had the authority and capacity to

 investigate and discipline the students perpetrating the student-on-student sexual harassment.




                                                   14

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 14 of 20 PageID #: 14
        62.    Defendant Bell and Defendant Knight had the authority and capacity to institute

 corrective measures to prevent and stop the student-on-student harassment and failed to do so.

        63.    Specifically, Defendant ACBE was deliberately indifferent to the sexual

 harassment suffered by E.R. and their response to the harassment was unreasonable. Specifically,

 Defendant ACBE violated Title IX by, inter alia:

                   a. choosing to take no action to protect E.R., despite knowledge of a need to
                      supervise, discipline, or take other corrective action to prevent bullying,
                      and harassment, including violent, gender-based hazing and sexual assault
                      occurring within the sports programs;

                   b. being deliberately indifferent to and failing to take action on known
                      discrimination and harassment suffered by E.R. prior to the sexual assault;

                   c. being deliberately indifferent to the known allegations of violent, gender​
                      based hazing, harassment, intimidation and the unique dangers to students’

                   d. failing to maintain and enforce an adequate policy against hazing and
                      bullying or, alternatively, being deliberately indifferent thereto, as
                      required by T.C.A. § 49-2-120;

                   e. creating a climate which tolerated violent, gender-based hazing,
                      harassment, and intimidation, within the wrestling team, or, alternatively,
                      being deliberately indifferent thereto;

                   f. failing to provide policy or training for its employees, faculty members,
                      coaches, or volunteers about bullying, sexual harassment and assault,
                      sexual abuse, child abuse, or mandatory reporting, thereby creating a
                      climate where such misconduct was tolerated and encouraged to continue
                      without consequence;

                   g. failing to report prior known abuse, as required by T.C.A. § 37-1-403 and
                      policy, thereby creating a climate where such misconduct was tolerated
                      and encouraged to continue without consequence;




                                                15

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 15 of 20 PageID #: 15
                   h. failing to conduct their own internal investigation into the assault and
                      other allegations of misconduct and maintaining a policy of refusing to
                      conduct internal investigations in contexts where law enforcement
                      becomes involved;

                   i. failing to investigate, inform parents, and report harassment, intimidation,
                      and bullying occurring, as required by T.C.A. § 49-6 4503;

                   j. failing to report the assault, as required by T.C.A. § 37-1-403 and policy
                      to any and all regulatory authorities having jurisdiction over the matter as
                      a matter of law.

         64.    As a direct and proximate result of Defendants' action, inaction, and deliberate

 indifference, E.R. sustained and continues to sustain injuries for which he is entitled to be

 compensated.

         65.    Defendant ACBE is liable under the doctrine of respondeat superior for the

 actions of its employees.


 COUNT II: Violation of Plaintiff’s Constitutional Rights, Brought Under 42 U.S.C. § 1983
                                      (All Defendants)

        66.     The preceding allegations 1-65 are incorporated herein by reference.

        67.     Defendants failed to supervise school property, specifically, Defendants failed to

 address and provide supervision in the area of the gym that has a documented history of parent

 concerns due to the lack of supervision.

        68.     Defendants had a duty to maintain and enforce a written policy or rules

 prohibiting student hazing, as required by T.C.A. § 49-2-120, and failed to do so.

        69.     Defendants had a duty to maintain and enforce a policy and/or training for their

 employees, administrators, faculty members, staff, volunteers, and other agents regarding how to




                                                16

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 16 of 20 PageID #: 16
 identify, investigate, and respond to student hazing and/or student-on-student abuse and sexual

 assault, and failed to do so.

         70.     Defendants’ absence of policies and failure to train its employees and agents is

 closely related to or caused the discrimination and violent, gender-based hazing against E.R.

 violating his Constitutional right to bodily integrity and his property right to education.

         71.     All Defendants had actual notice and knowledge of the dangers of sexual

 harassment and assault faced by its young male student-athletes, and E.R. specifically, yet took

 no meaningful remedial or disciplinary action, choosing not to investigate or supervise activity in

 the boys' locker room and elsewhere, which allowed the discrimination,·harassment, and violent,

 gender-based hazing to occur.

         72.     As a direct and natural consequence of Defendants' action, inaction, and

 deliberate indifference and violations of his Constitutional rights, E.R. suffered, and continues to

 suffer, including but not limited to, physical injuries, emotional distress, psychological trauma,

 and denial of education and educational opportunities.

         73.     As a direct and proximate result of Defendants' action, inaction, and deliberate

 indifference and violations of his Constitutional rights, E.R. sustained and continues to sustain

 injuries for which he is entitled to be compensated.

                  COUNT III: Tennessee Government Tort Liability
                                     (All Defendants)

         74.     The preceding allegations 1-73 are incorporated herein by reference.

         75.     Defendants failed to supervise school property, specifically, Defendants failed to

 address and provide supervision in the area of the gym that has a documented history of parent

 concerns due to the lack of supervision.


                                                  17

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 17 of 20 PageID #: 17
        76.      Defendants owed Plaintiff common law duties that were breached and are

 therefore liable under the Tennessee Government Tort Liability Act, T.C.A. § 29-20-205 for

 failure to exercise reasonable care to supervise and protect E.R., including from the foreseeable

 intentional acts of third parties that involved hazing and violent misconduct.

        77.      Defendants, through its employees breached these duties and was negligent by,

 among other things:

              a. failing to appropriately supervise the area in the Gym where the acts occurred and
                 under their exclusive custody and care;

              b. failing to investigate and discipline past reports of bullying;

              c. failing to have in place and/or enforce policies to protect male student​ athletes
                 from bullying, violent hazing, including harassment, intimidation, sexual assault
                 and rape;

              d. failing to take precautions to prevent known dangers of violent, gender​ based
                 hazing within sports programs;

              e. failing to act reasonably under the circumstances; and

              f. other negligent acts and omissions.

        78.         As a direct and proximate result of Defendants’ negligence, E.R. sustained and

 continues to sustain injuries for which he is entitled to be compensated.

                                    VI.    ​DAMAGES

        79.     The preceding allegations 1-78 are incorporated herein by reference.

        80.      As a result of the assault on January 11, 2018, E.R. was permanently harmed and

 has been regularly undergoing psychological counseling.

        81.       As a result of the harm E.R. sustained on January 11, 2018, he suffered damages

 which include, but are not limited to, the following:

              a. past and future physical pain and suffering, mental anguish and anxiety, public
                                                   18

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 18 of 20 PageID #: 18
                 humiliation and embarrassment, resulting from officially condoned sexual
                 harassment;

              b. costs of past and future counseling and other related medical
                 services;

              c. loss of enjoyment of life;

              d. reasonable attorney's fees; and

              e. other damages not known at this time but which will be proven at
                 the trial herein.

        82.      Plaintiff seeks an award of damages in an amount to be determined by the jury.

                                 VII. ​EXEMPLARY DAMAGES

        83.     The preceding allegations 1-82 are incorporated herein by reference.

        84.     The actions of the Defendants collectively and individually were reckless, grossly

 negligent and deliberately indifferent.

                                      VIII.   ​JURY DEMAND

                 Plaintiffs hereby demand that this matter be tried to a jury.

                                       ​PRAYERS FOR RELIEF

        WHEREFORE, Plaintiffs pray for judgment as follows:

        1.       An award of compensatory damages in an amount fair to be proven at trial for

                 minor Plaintiff’s physical and mental suffering, medical expenses, including

                 monitoring and future care, loss of enjoyment of life, and any other damages

                 properly classified as compensatory damages to be determined by a jury at a trial.

        2.       Punitive damages against Defendants to be determined by a jury at trial.

        3.       An award of attorney fees and costs; and




                                                   19

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 19 of 20 PageID #: 19
       4.    Such other and further relief as this Court deems just and proper under the

             circumstances.

                                                      Respectfully submitted,

                                                      THE ERWIN LAW FIRM


                                                       ​/s/ Jacob E. Erwin
                                                        JACOB E. ERWIN, BPR #020728
                                                        P.O. Box 6650
                                                        Maryville, TN 37802
                                                        (865) 851-0644
                                                        jake@erwinlawtn.com
                                                     ​ Attorney for Plaintiffs




                                          20

Case 3:19-cv-00017-TAV-HBG Document 1 Filed 01/09/19 Page 20 of 20 PageID #: 20
